

EXHIBIT 10.4


image01.jpg [image01.jpg]
NEWMONT
SENIOR EXECUTIVE COMPENSATION PROGRAM


(Effective January 1, 2020)
image11.jpg [image11.jpg]










--------------------------------------------------------------------------------




NEWMONT
SENIOR EXECUTIVE COMPENSATION PROGRAM
(Effective January 1, 2020)
PURPOSE
This Senior Executive Compensation Program includes the Restricted Stock Unit
Bonus program, Performance Stock Bonus program and the Personal Bonus for the
eligible Employees. This Program is a restatement of the Senior Executive
Compensation Program effective on January 1, 2019. The purpose of the Restricted
Stock Unit Bonus program and the Performance Stock Bonus program is to provide
eligible Employees a direct interest in the success of the operations of Newmont
Corporation (“Newmont”). The purpose of the Personal Bonus is to provide
eligible Employees additional incentive to meet strategic objectives. The
eligible Employees will be rewarded in accordance with the terms and conditions
described below.
This Program is intended to be a program described in Department of Labor
Regulation Sections 2510.31(b) and 2510.3-2(c), and shall not be considered a
plan subject to the Employee Retirement Income Security Act of 1974, as amended.
I. DEFINITIONS
The capitalized terms used in this compensation program shall have the same
meaning as the capitalized terms in the Section 16 Officer and Senior Executive
Short-Term Incentive Program (“STIP”), unless otherwise defined or stated
herein. The following terms used in this compensation program shall have the
meanings set forth below.
1. 1 “Absolute Total Shareholder Return” means; (a) the average closing price of
Common Stock for the 30 trading days, excluding the final 5 trading days for
administrative purposes, on the New York Stock Exchange of the Extended
Performance Period, minus (b) the share price used to determine the Target
Performance Stock Unit Award, plus dividends paid in the Extended Performance
period, divided by (c) the share price used to determine the Target Performance
Stock Unit Award. The Leadership Development and Compensation Committee retains
authority to make adjustments for extraordinary events affecting the
calculations.
1.2 “Cause” means a) engagement in illegal conduct or gross negligence or
willful misconduct, provided that if the Employee acted in accordance with an
authorized written opinion of Newmont’s, or an affiliated entity’s, legal
counsel, such action will not constitute “Cause;” b) any dishonest or fraudulent
activity by the Employee or the reasonable belief by Newmont or an affiliated
entity of the Employee’s breach of any contract, agreement or representation
with the Newmont or an affiliated entity, or c) violation, or Newmont or an
affiliated entities’ belief of Employee’s violation of Newmont Corporation’s
Code of Conduct and underlying policies and standards.



--------------------------------------------------------------------------------





1.3 “Change of Control Price” means the price per share of Common Stock offered
to a holder thereof in conjunction with any transaction resulting in a Change of
Control on a fully-diluted basis (as determined by the Leadership Development
and Compensation Committee as constituted before the Change of Control, if any
part of the offered price is payable other than in cash), or, in the case of a
Change of Control occurring solely by reason of a change in the composition of
the Board, the highest Fair Market Value of a share of Common Stock on any of
the 30 trading days immediately preceding the date on which such Change of
Control occurs.
1.4  “Common Stock” means the $1.60 par value common stock of Newmont.
1.5  “Extended Performance Period” means the time frame between the beginning
and ending average closing prices (generally deemed to be three years with
adjustments for administrative purposes) over which the Leadership Development
and Compensation Committee will calculate and determine the Performance Stock
Bonus.
1.6  “Fair Market Value” has the meaning given such term in the 2013 Stock
Incentive Compensation Plan.
1.7  “Performance Stock Bonus” means the bonus payable to an eligible Employee
in the form of Common Stock under this compensation program with respect to an
Extended Performance Period (or portion thereof as provided in Section 4.4) and
is calculated as described in Section 4.2.
1.8  “Performance Period” means the timeframe over which the Leadership
Development and Compensation Committee will calculate and determine the Personal
Bonus and the Restricted Stock Unit Bonus.
1.9  “Performance Stock” means the right to receive from Newmont Common Stock or
restricted stock units under terms and conditions defined in a restricted stock
unit or other award agreement, as determined by the Leadership Development and
Compensation Committee.
1.10  “Relative Total Shareholder Return” means Newmont’s total shareholder
return, defined as the change in the closing price of a share of Common Stock,
with cash dividends paid, between the share price used to determine the Target
Performance Stock Unit Award and the average closing price of Common Stock for
the 30 trading days, excluding the final 5 trading days, on the New York Stock
Exchange of the Extended Performance Period; as compared to the total
shareholder return, with cash dividends paid, of an index of peer companies
selected and determined by the Leadership Development and Compensation
Committee. The Leadership Development and Compensation Committee retains
authority to make adjustments for extraordinary events affecting the
calculations.
1.11  “Personal Bonus” means the cash bonus payable to an eligible Employee
based on the individual contribution of such eligible Employee to achievement of
the Corporation’s
2



--------------------------------------------------------------------------------





strategic objectives during the Performance Period, as set forth in Section 5.1
(or portion thereof as provided in Section 5.2).
1.12  “Restricted Stock Unit Bonus” means the bonus payable to an eligible
Employee in the form of restricted stock units under this compensation program
annually (or portion of a year as provided in Section 3.2), which shall be
determined by dividing the eligible Employee’s Target Restricted Stock Unit
Bonus by Fair Market Value, on the date of grant of the Restricted Stock Unit
Bonus. The restricted stock units granted as a Restricted Stock Unit Bonus shall
have terms and conditions, and shall be subject to such restrictions as defined
by the Leadership Development and Compensation Committee.
1.13  “Retirement” means at least age 55, and, at least 5 years of continuous
employment with Newmont and/or an Affiliated Entity, and, a total of at least 65
when adding age plus years of employment. This definition differs from the
definition of retirement in other benefits plans, such as pension plans of
Newmont, and shall not alter those definitions.
1.14  “Target Performance Stock Bonus” means the number of shares of Common
Stock equivalent to the annual dollar value set by the Leadership Development
and Compensation Committee (“LDCC”) for each participant in this program, using
the average closing price of Common Stock for the 25 trading days on the New
York Stock Exchange prior to the grant date of the Target Performance Leverage
Stock Unit Bonus.
1.15   “Target Restricted Stock Unit Bonus” means the dollar value set forth by
the LDCC, and the Board of Directors as required, during their annual
compensation review process.
1.16  “Terminated Eligible Employee” for purposes of the Performance Stock
Bonus, means executive grade level Employee of a Participating Employer at grade
level E-4 or above during the relevant Extended Performance Period, who
terminates employment with Newmont and/or a Participating Employer as provided
in Section 4.4. “Terminated Eligible Employee” for purposes of the Personal
Bonus shall have the same meaning as in the STIP.
1.17 “2013 Stock Incentive Compensation Plan” means the Newmont Mining
Corporation 2013 Stock Incentive Compensation Plan (or any successor plan), as
amended from time to time.


II. ELIGIBILITY
All executive grade level Employees of a Participating Employer at grade level
E-4 or above, are eligible to receive a Performance Stock Bonus and Personal
Bonus under this compensation program, provided (i) they are on the payroll of a
Participating Employer as of the last day of the relevant Performance Period for
the Personal Bonus or Extended Performance Period for the Performance Stock
Bonus, and at the time the award is vested, or (ii) they are a Terminated
Eligible Employee with respect to such Performance Period for the Personal
Bonus, or Extended Performance Period for the Performance Stock Bonus. All
executive grade level Employees of a Participating Employer at grade level E-4
or above are
3



--------------------------------------------------------------------------------





eligible to receive a Restricted Stock Unit Bonus under this compensation
program, provided they are on the payroll of a Participating Employer at the
time the award is granted. Eligible Employees who are on short-term disability
under the Short-Term Disability Plan of Newmont, or a successor plan, or not
working because of a work-related injury as of the last day of the Performance
Period for Personal Bonus, or Extended Performance Period for the Performance
Stock Bonus, but are still on the payroll of a Participating Employer shall be
eligible to receive a Performance Stock Bonus and Personal Bonus.
Notwithstanding the foregoing provisions of this Section II, the Leadership
Development and Compensation Committee may, prior to the end of any Performance
Period, or Extended Performance Period for the Performance Stock Bonus, exclude
from or include in eligibility for participation under this compensation program
with respect to such Performance Period, or Extended Performance Period for the
Performance Stock Bonus, any executive grade level Employee of a Participating
Employer.
III. RESTRICTED STOCK UNIT BONUS
3.1 Determination of Restricted Stock Unit Bonus—In General. The Restricted
Stock Unit Bonus shall be calculated by the Leadership Development and
Compensation Committee as soon as reasonably practicable following the
Performance Period. Following such determination, grant of the Restricted Stock
Unit Bonus shall be made to eligible Employees as soon as reasonably
practicable, in accordance with Sections 3.3 below.
3.2 Separation of Employment and Payment of Restricted Stock Unit Bonus. An
eligible Employee shall not be entitled to payment of a Restricted Stock Unit
Bonus as a result of any separation of employment, voluntary or involuntary
except as provided in Section 6.2 below.
3.3 Form of Payment. The amount of Restricted Stock Unit Bonus payable under
this compensation program shall be paid in restricted stock units (payable in
whole units only rounded down to the nearest share). The restricted stock units
shall have a three-year vesting period, with one-third of the restricted stock
units vesting each year on the anniversary of the date of grant, all subject to
the terms of the applicable award agreement.
IV. PERFORMANCE STOCK BONUS
4.1 Determination of Performance Stock—In General. The Performance Stock Bonus
shall be calculated as soon as reasonably practicable after the Leadership
Development and Compensation Committee determines the Performance Stock Bonus
Payout Factor as described in Section 4.3 below. Following such determination,
payment of the Performance Stock Bonus shall be made to eligible Employees as
soon as reasonably practicable, in accordance with Section 4.5 below.
4.2 Calculation of Performance Stock Bonus. The Performance Stock Bonus equals
the Target Performance Stock Bonus times the percentage dictated by the
Performance Stock Bonus Payout Factor and corresponding schedule in Appendix B.
4



--------------------------------------------------------------------------------





4.3 Calculation of the Performance Stock Bonus Payout Factor. The Performance
Stock Bonus Payout Factor will be calculated by determining the Relative Total
Shareholder Return and the corresponding percentage payout based on the schedule
adopted by the Leadership Development and Compensation Committee, attached
hereto in Appendix B. In the event that Absolute Total Shareholder Return over
the Extended Performance Period is negative, the Performance Stock Bonus Payout
Factor shall be capped at 100%. Additionally, the total value maximum of any
calculated Performance Stock Unit Bonus shall not exceed four times the dollar
value of the Target Performance Stock Unit Bonus. In the event, this maximum
amount is exceeded, the Performance Stock Unit Bonus shall be reduced to a
number of shares equaling four times the dollar value of the Target Performance
Stock Unit Bonus divided by the average closing price of Common Stock for the 30
trading days, excluding the final 5 trading days, on the New York Stock Exchange
of the Extended Performance Period, rounded down to the nearest share.
4.4 Separation of Employment and Payment of Performance Stock Bonus. Unless
otherwise stated in this Section 4.4, an eligible Employee shall not be entitled
to payment of a Performance Stock Bonus on or after any separation of
employment, voluntary or involuntary. In the event an eligible Employee
separates employment from a Participating Employer prior to payment of the
Performance Stock Bonus, for which the Employee has already received a notice of
grant and award agreement, as a result of: (a) Retirement, (b) death, (c)
termination of employment entitling Employee to benefits under the Executive
Severance Plan of Newmont, or separation benefits for any involuntary
termination, other than for Cause, for Employees not eligible for benefits under
the Severance Plan of Newmont or the Executive Severance Plan of Newmont, or (d)
circumstances entitling eligible Employee to long-term disability benefits of
the Company, such eligible Employee is a Terminated Eligible Employee and shall
receive a Performance Stock Bonus calculated separately to the most recent
fiscal quarter end for each of the outstanding awards, with each separate award
pro-rated based on the time he or she was actually employed by a Participating
Employer during the Extended Performance Period.
4.5 Form of Payment. The amount of Performance Stock Bonus payable under this
compensation program shall be paid in Common Stock (payable in whole shares only
rounded down to the nearest share). Upon the payment of the Performance Stock
Bonus in Common Stock, an eligible Employee shall also be entitled to a cash
payment equal to any dividends paid with respect to the Common Stock delivered
for the Performance Stock Bonus for the Extended Performance Period, minus any
applicable taxes.
4.6 Timing of Payment Except as otherwise provided in section Section 4.4 above,
payment of the Performance Stock Bonus will be made as soon as reasonably
practicable during the calendar year following the Extended Performance Period
to which such Performance Stock Bonus relates.
4.7 Performance Stock Bonus for Newly Hired or Newly Promoted eligible
Employees. In the event an individual is hired as an eligible Employee, or
promoted into an eligible Employee position, such eligible Employee may be
eligible for payment of a pro-rated Performance Stock Bonus, as determined in
the sole discretion of the Company or the
5



--------------------------------------------------------------------------------





Leadership Development and Compensation Committee for Section 16 Officers, at
each date of payment of a Performance Stock Bonus after the date of hire or
after the date of promotion.
V . PERSONAL BONUS
5.1 Determination of Personal Bonus—In General. At the end of each Performance
Period, the Leadership Development and Compensation Committee will evaluate
Section 16 Officer eligible Employees’ performance against relevant strategic
objectives and award a Personal Bonus, up to the maximum amounts listed in
Appendix A. The Leadership Development and Compensation Committee will seek the
input of the Chief Executive Officer on the Personal Bonuses to be awarded to
eligible Section 16 Officers Employees. At the end of each Performance Period,
the designated supervisor of a non-Section 16 Officer eligible Employee will
evaluate the non-Section 16 Officer eligible Employee’s performance against
relevant strategic objectives and award a Personal Bonus, up to the maximum
amounts listed in Appendix A. Following such determination, payment of the
Personal Bonus shall be made to eligible Employees as soon as reasonably
practicable following the end of the applicable Performance Period, provided
that such payment shall be made no later than the 15th day of the third month
following the Performance Period to which such Personal Bonus relates.
5.2 Separation of Employment and Payment of Personal Bonus. In the event an
eligible Employee separates employment from a Participating Employer and is a
Terminated Eligible Employee, the Personal Bonus shall be paid at 50% of the
maximum level shown on Appendix A (with the exception that the calculation shall
be based upon current rate of base salary, rather than eligible earnings),
pro-rated for the time of employment during the Performance Period, and shall be
paid as soon as practicable. However, in the event that a Terminated Eligible
Employee separates employment at the beginning of a calendar year before the
bonus is paid for the prior calendar year, the Terminated Eligible Employee
shall receive the actual payout according to Section V of this program, at the
same time as all other actual payouts are delivered according to this program.
If an eligible Employee is terminated between January 1 and March 31 of any
calendar year, and entitled to benefits under the Severance Plan of Newmont or
the Executive Severance Plan of Newmont, Employee shall not qualify for any
bonus under this program for the period of January 1 to March 31 for the
calendar year of the termination. If an eligible Employee is not a Terminated
Eligible Employee, eligible Employee shall not be entitled to payment of a
Personal Bonus on or after any separation of employment, voluntary or
involuntary.
VI .  CHANGE OF CONTROL
6.1  Personal Bonus. Upon a Change of Control (as defined in the STIP), each
eligible Employee employed as of the date of the Change of Control, shall become
entitled to the payment of 50% of the maximum Personal Bonus if a Change of
Control occurs between September 1 and December 31. If a Change of Control
occurs between January 1 and August 31 each eligible Employee employed as of the
date of the Change of Control, shall become entitled to the payment of 50% of
the maximum Personal Bonus pro-rated for partial service during the Performance
Period. The bonus payable in accordance with the provisions of this Section 6.1
shall be calculated and paid as soon as practicable following the date of the
Change
6



--------------------------------------------------------------------------------





of Control. Such payment shall be subject to the withholding of such amounts as
Newmont or a Participating Employer may determine is required to be withheld
pursuant to any applicable federal, state or local law or regulation. Upon the
completion of such payment, eligible Employees shall have no further right to
the payment of any bonus hereunder (other than any bonus payable hereunder with
respect to a previous calendar year that has not yet been paid). Payment of a
bonus under this section along with any corporate bonus payable in the event of
a Change of Control under the Newmont Section 16 Officer and Senior Executive
Short-Term Incentive Program shall fully satisfy Section 3.02(a)(i)(B) of the
2012 Executive Change of Control Plan of Newmont and Section 3.02(a)(i)(B) of
the Executive Change of Control Plan of Newmont and no further payments under
Section 3.02(a)(i)(B) 2012 Executive Change of Control Plan or 3.02(a)(i)(B) of
the Executive Change of Control Plan of Newmont shall be due.
6.2 Restricted Stock Unit Bonus. In the event of a Change of Control (as defined
in the STIP) each Restricted Stock Unit Bonus for the current year shall
immediately be granted at target level in the form of a restricted stock unit
award vesting 1/3 on January 1 of the year immediately following the year in
which the Change of Control occurred, and another 1/3 on each of the following
two January 1 anniversaries. The restricted stock unit award agreement shall
provide for immediate vesting of all outstanding restricted stock units upon a
termination of employment entitling the grantee to benefits under the applicable
Executive Change of Control Plan of Newmont.
         6.3 Performance Stock Bonus. In the event of a Change of Control (as
defined in the STIP), each eligible Employee or a Terminated Eligible Employee
who terminated employment on account of Retirement (all other Terminated
Eligible Employees who terminated employment prior to the Change of Control
shall be excluded), shall become entitled to the payment of a Performance Stock
Bonus for an Extended Performance Period. The Performance Stock Bonus shall be
calculated in the manner stated in Section 4.2 above, with the exception that
(i) the Extended Performance Period shall be deemed to end on the date of the
Change of Control, (ii) the Change of Control Price shall be substituted for the
ending price for the Extended Performance Period for purposes of section 4.3
above, and (iii) the TSR Payout Factor will be based on Relative Total
Shareholder Return utilizing the Change of Control Price as the final closing
price of a share of Common Stock. The Performance Stock Bonus shall be paid out
as follows: (A) the percentage of the Performance Stock Bonus equal to the
percentage of the Extended Performance Period that elapsed up to the Change of
Control shall be paid in a number of shares of common stock of the acquiring or
resulting corporation or any parent or subsidiary thereof or that may be
issuable by another corporation that is a party to the transaction resulting in
such Change of Control received in such transaction by holders of Common Stock
(such common stock, “Acquirer Stock”) equal to (x) the number of shares of
Acquirer Stock received by such a holder for each share of Common Stock held by
such holder in such transaction multiplied by (y) the number of shares of Common
Stock subject to such percentage of the Performance Stock Bonus, or (B) if
Acquirer Stock is not issued in connection with such transaction, cash in an
amount equal to the Change of Control Price multiplied by the number of shares
of Common Stock subject to such percentage of the Performance Stock Bonus,
within 5 days following the date of the Change of Control (provided, however,
that if such Change of Control does not constitute a change in the ownership or
effective control of
7



--------------------------------------------------------------------------------





Newmont or of a substantial portion of the assets of Newmont, pursuant to
Treasury Regulations Section 1.409A-3(i)(5) (a “409A CoC”), such percentage of
the Performance Stock Bonus shall be so paid when the Performance Stock Bonus
would otherwise have been paid in accordance with Article IV), and b) the
percentage of the Performance Stock Bonus equal to the percentage of the
Extended Performance Period that did not elapse prior to the Change of Control
shall be paid in the form of (A) restricted stock units covering a number of
shares of Acquirer Stock equal to (x) the number of shares of Acquirer Stock
received by a holder of Common Stock for each share of Common Stock held by such
holder in such transaction multiplied by (y) the number of shares of Common
Stock subject to such percentage of the Performance Stock Bonus, that will have
a vesting period equal to the Extended Performance Period otherwise remaining as
of the date of the Change of Control, or (B) if Acquirer Stock is not issued in
connection with such transaction, a deferred compensation arrangement with a
balance initially equal to the Change of Control Price multiplied by the number
of shares of Common Stock subject to such percentage of the Performance Stock
Bonus, that will have a vesting period equal to the Extended Performance Period
otherwise remaining as of the date of the Change of Control and a value from
time to time as if such initial balance were invested in such deemed investment
as the Leadership Development and Compensation Committee as constituted before
the Change of Control shall determine in its discretion. The portion of the
Performance Stock Bonus described in clause (b) of the preceding sentence shall
vest upon any termination of employment of the eligible Employee with a
Participating Employer prior to the expiration of the vesting period, with the
exception of voluntary termination or termination for Cause, as defined in
Newmont’s Executive Change of Control Plan. Such portion shall be paid in cash
within 5 days following vesting; provided, however, that if such Change of
Control does not constitute a 409A CoC, such portion, to the extent vested in
accordance with this sentence, shall be so paid when they would otherwise have
been paid in accordance with Article IV.
VII.  GENERAL PROVISIONS
7.1 Administration. This compensation program shall be administered by the
Leadership Development and Compensation Committee or its delegee. All actions by
Newmont under this program shall be taken by the Leadership Development and
Compensation Committee or its delegee. The Leadership Development and
Compensation Committee shall interpret the provisions of this program in its
full and absolute discretion. All determinations and actions of the Leadership
Development and Compensation Committee with respect to this program shall be
taken or made in its full and absolute discretion in accordance with the terms
of this program and shall be final, binding and conclusive on all persons.
7.2 Plan Unfunded. This compensation program shall be unfunded and no trust or
other funding mechanism shall be established for this program. All benefits to
be paid pursuant to this program shall be paid by Newmont or another
Participating Employer from its respective general assets, and an eligible
Employee or Terminated Eligible Employee (or his or her heir or devisee) shall
not have any greater rights than a general, unsecured creditor against Newmont
or another Participating Employer, as applicable, for any amounts payable
hereunder.


8



--------------------------------------------------------------------------------





7.3 Amount Payable Upon Death of Employee. If an eligible Employee who is
entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of such eligible Employee or Terminated
Eligible Employee to the beneficiary or beneficiaries designated by such
eligible Employee or Terminated Eligible Employee to receive life insurance
proceeds under Newmont’s life insurance plan. In the absence of an effective
beneficiary designation under such plan, any amount payable hereunder following
the death of such eligible Employee or Terminated Eligible Employee shall be
paid to his or her estate.


7.4 Reimbursement. The Leadership Development and Compensation Committee, to the
full extent permitted by governing law, shall have the discretion to require
reimbursement of any portion of a Performance Stock Bonus previously paid to an
eligible Employee pursuant to the terms of this compensation program if: a) the
amount of such Performance Stock Bonus was calculated based upon the achievement
of certain financial results that were subsequently the subject of a
restatement, and b) the amount of such Performance Stock Bonus that would have
been awarded to the eligible Employee had the financial results been reported as
in the restatement would have been lower than the Performance Stock Bonus
actually awarded. The approach used to determine the amount of reimbursement
will be based on commonly used valuation methodologies or those as supported or
validated by an independent third party with expertise in related matters.
Additionally, the Leadership Development and Compensation Committee, to the full
extent permitted by governing law, shall have the discretion to require
reimbursement of any portion of a Restricted Stock Unit Bonus, Performance Stock
Bonus and Personal Bonus previously paid to an eligible Employee pursuant to the
terms of this compensation program if the eligible employee is terminated for
Cause.
7.5 Withholding Taxes. All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont or a Participating Employer may determine
is required to be withheld pursuant to any applicable federal, state or local
law or regulation. The Leadership Development and Compensation Committee may, in
its sole discretion, permit eligible Employees to satisfy withholding applicable
to the portion of the bonus payable in shares of Common Stock or Performance
Stock by causing Newmont to withhold or sell the appropriate number of shares of
Common Stock or Performance Stock from the bonus otherwise payable and to make
the requisite withholding payments on behalf of the eligible Employee.
7.6 Issuance of Stock. Shares of Common Stock and Performance Stock issued under
this compensation program may be issued pursuant to the provisions of any stock
plan of Newmont or as otherwise determined in the sole discretion of the
Leadership Development and Compensation Committee. All awards under this
compensation program that consist of Common Stock or that are valued in whole or
in part by reference to, or are otherwise based on, Common Stock, shall be
treated as made under the 2013 Stock Incentive Plan as well as this compensation
program and thereby subject to the applicable terms and conditions of the 2013
Stock Incentive Compensation Plan.
9



--------------------------------------------------------------------------------





7.7 General Operation and Amendment. Notwithstanding anything contained in this
compensation program to the contrary, this compensation program shall be
administered and operated in accordance with any applicable laws and regulations
including but not limited to laws affecting the timing of payment of any bonus
under this compensation program.
7.8 Right of Offset. To the extent permitted by applicable law, Newmont or a
Participating Employer may, in its sole discretion, apply any bonus payments
otherwise due and payable under this compensation program against debts of an
eligible Employee to Newmont or an Affiliated Entity. By accepting payments
under this compensation program, all eligible Employees shall consent to the
reduction of any compensation paid to the eligible Employee by Newmont or an
Affiliated Entity to the extent the eligible Employee receives an overpayment
from this compensation program.
7.9 Termination and Amendment. The Board may at any time amend, modify, suspend
or terminate this compensation program; provided, however, that the Leadership
Development and Compensation Committee may, consistent with its administrative
powers, waive or adjust provisions of this compensation program as it determines
necessary from time to time. The Leadership Development and Compensation
Committee may amend the terms of any award theretofore granted hereunder, but no
such amendment shall be inconsistent with the terms and conditions of this
compensation program or materially impair the previously accrued rights of the
eligible Employee to whom such award was granted with respect to such award
without his or her consent, except such an amendment made to cause this program
or such award to comply with applicable law, tax rules, stock exchange rules or
accounting rules.
7.10 Severability. If any section, subsection or specific provision is found to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this compensation program, and this
compensation program shall be construed and enforced as if such illegal and
invalid provision had never been set forth in this compensation program.
7.11 No Right to Employment. The establishment of this compensation program
shall not be deemed to confer upon any eligible Employee any legal right to be
employed by, or to be retained in the employ of, Newmont, a Participating
Employer or any Affiliated Entity, or to give any eligible Employee any right to
receive any payment whatsoever, except as provided under this compensation
program. All eligible Employees shall remain subject to discharge from
employment to the same extent as if this compensation program had never been
adopted.
7.12 Transferability. Any bonus payable hereunder is personal to the eligible
Employee and may not be sold, exchanged, transferred, pledged, assigned or
otherwise disposed of except by will or by the laws of descent and distribution.
7.13 Successors. This compensation program shall be binding upon and inure to
the benefit of Newmont and eligible Employees and their respective heirs,
representatives and successors.
10



--------------------------------------------------------------------------------





7.14 Governing Law. This compensation program and all agreements hereunder shall
be construed in accordance with and governed by the laws of the State of
Colorado, unless superseded by federal law.
7.15 Section 409A. It is the intention of Newmont that awards and payments under
this compensation program comply with or be exempt from Section 409A of the Code
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”), and Newmont shall have complete discretion to interpret and
construe this program and any related plan or agreement in any manner that
establishes an exemption from (or compliance with) the requirements of Code
Section 409A. If for any reason, such as imprecision in drafting, any provision
of this program and/or any such plan or agreement does not accurately reflect
its intended establishment of an exemption from (or compliance with) Code
Section 409A, as demonstrated by consistent interpretations or other evidence of
intent, such provision shall be considered ambiguous as to its exemption from
(or compliance with) Code Section 409A and shall be interpreted by Newmont in a
manner consistent with such intent, as determined in the discretion of Newmont.
None of Newmont nor any other Participating Employer shall be liable to any
eligible Employee or any other person (i) if any provisions of this program do
not satisfy an exemption from, or the conditions of, Code Section 409A, or (ii)
as to any tax consequence expected, but not realized, by any eligible Employee
or other person due to the receipt or payment of any award under this program.


11



--------------------------------------------------------------------------------







Appendix A
Maximum Personal Bonuses

Pay GradeMaximum Personal Bonus as a Percentage of Base Salary (which
constitutes the Eligible Earnings for the year as defined in the
STIP)E-190%E-275%
E-3 Executive Vice President and Chief Financial Officer; EVP and Chief
Operating Officer
64%
E-3 Executive Vice President Strategic Development
54%
E-3 All Other
51%E-445%







12



--------------------------------------------------------------------------------





Appendix B
Performance Stock Bonus Payout Factor Schedule:
The PSU performance and payout funding utilizes a continuous schedule where the
payout will be interpolated between the company rankings based on TSR.


image21.jpg [image21.jpg]
image31.jpg [image31.jpg]
13

